—In an action, inter alia, to recover damages for personal injuries sustained by John J. O’Keefe, Jr., the plaintiffs, the co-conservators of the property of John J. O’Keefe, Jr., appeal from a judgment of the Supreme Court, Nassau County (Kutner, J.), dated March 22, 1994, which, upon a ruling granting the defendant’s motion for judgment as a matter of law at the close of the plaintiffs’ case, dismissed the complaint.
Ordered that the judgment is affirmed, with costs.
The plaintiffs failed to establish that there was any conduct on the part of the defendant that was the proximate cause of the accident or injury. Moreover, the testimony indicated that warning signs advising passengers to remain off the platform until the train came to a stop appeared both on the interior doors and vestibules of each passenger car, and that there was sufficient room for the proper accommodation of the passengers inside the cars. Therefore, under the authority of Meagher v Long Is. R. R. Co. (27 NY2d 39), and Railroad Law § 83, the Supreme Court properly granted the defendant’s motion to dismiss the complaint. Sullivan, J. P., Ritter, Pizzuto and Hart, JJ., concur.